Citation Nr: 0909314	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
October 1988; he also served in the National Guard and 
Reserve from 1993 to 1997.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a May 2003 rating decision 
issued by a Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded the claim in October 2005 and February 
2008 to, respectively, satisfy certain due process concerns 
and to develop additional evidence.  


FINDING OF FACT

The currently demonstrated congestive heart disease and 
cardiomyopathy first documented during medical treatment in 
1995 is shown as likely as not to have had its clinical onset 
during the Veteran's extended period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested congestive heart failure and 
cardiomegaly is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in November 2002 and February 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, along with 
post-service private and VA treatment records have been 
obtained and associated with the claims file.  A VHA 
(Veterans Health Administration) medical opinion was sought 
by the undersigned in May 2005.  The February 2008 
correspondence also provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

For the reasons set forth hereinabove, the Board finds that 
VA has complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Factual Background

The Veteran asserts that he developed a heart condition 
during his active service.  

The Service Treatment Record shows that the Veteran 
complained of having chest pain on several occasions in 
service.  Of the multiple blood pressure readings in service, 
two had diastolic readings of 90 mm.  In August 1984, there 
was noted to be a question of cardiac enlargement on a chest 
x-ray study; there was no official report of the chest x-ray 
study.  High cholesterol was noted in April 1985.  

The Veteran complained of having had chest pain for a period 
of three to four days in July 1988.  A July 1988 
electrocardiogram showed a T-wave abnormality, which was not 
considered cardiac in origin.  Normal heart size was noted on 
a chest x-ray study.  Atypical chest pain was diagnosed.  
Also, in July 1988, an examiner opined that the Veteran's 
complaints of chest pain were probably epigastric in nature.  

The Veteran's heart was noted to be normal on the discharge 
examination report dated in October 1988, and his blood 
pressure was 118/72; a chest x-ray study in October 1988 was 
also interpreted as being normal.  

A September 1993 Report of Medical Examination for enlistment 
into the Army National Guard report includes a notation of a 
blood pressure reading of 120/80.  

The initial notation of possible heart manifestations after 
service was on hospitalization at Onslow Memorial Hospital 
(Onslow) in May 1995 when the Veteran's heart was noted to 
appear enlarged on x-ray study.  The Board also observes that 
a September 1995 National Guard line of duty determination 
report shows that a May 1995 episode of 
diverticulitis/diabetes was determined to be "Not in the 
Line of Duty - Not due to Own Misconduct."  There were also 
elevated blood pressure readings recorded at the Onslow 
Memorial Hospital beginning in August 1999.  

A January 2000 examination record from Jacksonville Family 
Medical Center shows that a cardiovascular examination 
revealed normal heart rate and rhythm.  No clicks, murmurs, 
rubs or gallops were observed.  

Congestive heart failure and hypertension were diagnosed in 
hospital records from Onslow Memorial Hospital in September 
2002 when a chest x-ray examination was noted to show a 
significant increase in size as compared to that found on x-
ray examination in 1999.  A May 1999 x-ray report shows that 
heart size was probably normal.  

According to an October 2002 note from a private physician, 
the Veteran had an enlarged heart, which suggested that he 
had had high blood pressure for many years.  

A VA physician, in connection with a VA heart examination in 
March 2003, after a review of the claims file, observed that, 
while there was one report in service of an abnormal 
electrocardiogram (EKG), without a corresponding tracing to 
review, and one report in service of an enlarged heart, there 
was no follow-up or evidence of continuing symptomatology.  
Consequently, the VA examiner stated that it was not possible 
to say that the Veteran had heart disease or hypertension in 
service without resorting to unfounded speculation.  

According to a June 2003 VA treatment report, the Veteran had 
decreased cardiac function and had had an inferior wall 
myocardial infarction in the past.  The examiner opined that 
the Veteran's cardiac problems were related to service.  

In May 2005, the Board requested a Veterans Health 
Administration (VHA) opinion.  

As noted, a VA physician reviewed the claims file and 
concluded that the Veteran's current heart disease was 
unlikely to be due to service because the Veteran's 
complaints of chest pain in service appeared to be atypical 
and non-ischemic; because most of the blood pressure readings 
in service were normal; because the isolated EKG abnormality 
of T-wave inversion was nondiagnostic for cardiomyopathy, 
congestive heart failure or coronary artery disease; because 
there is no x-ray report to support the finding of 
questionable cardiac enlargement in August 1984; and because 
heart disease and hypertension were not definitely diagnosed 
until 2002.  He added that the Veteran's heart disease, which 
was diagnosed in 2002, was very unlikely to have had its 
clinical onset during his period of active duty service from 
1978 to 1988.  

The Board noted in February 2008 that that, while there was 
medical evidence both for and against the Veteran's claim, 
none of the evidence had directly addressed the significance 
of the x-ray evidence in May 1995, which showed the Veteran's 
heart to be enlarged, in the context of the other competent 
evidence in this record.  

The Board at that time found another VA examination was 
necessary, to determine the exact nature and likely etiology 
of the claimed heart disorder.  The examiner was requested to 
supply an opinion as to whether the Veteran had "current 
heart disability manifested by heart enlargement initially 
shown in 1995 that at least as likely as not had its clinical 
onset in service."  

A June 2008 private stress test report from Onslow Memorial 
Hospital includes diagnoses of abnormal stress test findings 
showing anterior and inferolateral scar with minimal ischemia 
and severely depressed left ventricular function.  

In response to the Board's February 2008 request, a VA 
examination in October 2008 showed that the examiner had an 
opportunity to review of the Veteran's claims file and 
medical records.  The examiner cited a medical history of 
chronic congestive heart disease since "1985."  

The Board parenthetically observes that, based upon review of 
the entire examination report, to include the opinion, it 
appears the examiner erroneously indicated that the 
congestive heart disease had begun in "1985" rather than in 
"1995."  

A history of hypertensive heart disease was also reported 
from the 1990's.  Congestive heart failure was diagnosed.  

The examiner opined that the Veteran's current heart 
condition did not have its clinical onset in service.  He 
added that the illness episode in 1995 where the heart was 
noted to be enlarged on x-ray examination had been ruled as 
"not in the line of duty - not due to misconduct."  The 
examiner added that the findings of chest x-ray studies were 
not the preferred method of determining heart size or 
pathology.  

In response to the Veteran's assertions that his heart 
disease began in the 1980's the examiner commented that the 
Veteran had chest pain while on active duty and saw a 
specialist in July 1988.  It was observed that the specialist 
at the time found that the chest pain was gastrointestinal in 
nature.  


Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" is defined as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  

Further, ADT includes full-time duty performed by Reserve or 
National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is 
an example of active duty for training, while weekend drills 
are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Court has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training.  
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
from injuries incurred in IDT.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Further, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded medical evidence 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

The Veteran's statements relating his claimed disorder to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  


Analysis

Based on a review of entire record, the Board finds that the 
Veteran currently is shown to suffer from congestive heart 
disease and cardiomegaly.  

As noted, there are apparently conflicting medical statements 
concerning the likely date of onset of the claimed heart 
disorder in this case.  

Most significantly, a VA physician responded in a VHA medical 
opinion that the current heart disease was unlikely to be due 
to service because the complaints of chest pain in service 
appeared to be atypical and non-ischemic; because most of the 
blood pressure readings in service were normal; because the 
isolated EKG abnormality of T-wave inversion was 
nondiagnostic for cardiomyopathy, congestive heart failure or 
coronary artery disease; because there is no x-ray report to 
support the finding of questionable cardiac enlargement in 
August 1984; and because heart disease and hypertension were 
not definitely diagnosed until 2002.  

Another VA physician who examined the Veteran in October 2008 
recorded a medical history of chronic congestive heart 
disease since "1985," but opined that the current heart 
disease had not had its clinical onset in service.  
Significantly, he added that the episode of illness in 1995 
when the Veteran's heart was noted to be enlarged on x-ray 
examination had been identified as being "not in the line of 
duty - not due to misconduct" and that the chest pain when 
he saw a specialist during service was determined to have 
been gastrointestinal in nature.  

However, on review, neither VA medical opinion fully 
addressed the significance of the findings of heart 
enlargement reported in 1995 during private treatment in 
light of the subsequently demonstrated congestive heart 
disease and cardiomegaly.  In the Board's opinion, this 
raises some concern about the probative value of these 
medical statements.  

As indicated, there are two other medical opinions which tend 
to support the veteran's claim.  Each in addressing the 
record essentially opined that the veteran's heart problem 
had been present for many years, and one specifically opined 
that it had been present during his period of service.  

For the purposes of this decision, the Board finds that these 
statements have significant probative weight when considering 
all of evidence in this case.  

In other words, given a finding suggesting heart enlargement 
in 1995, a basis for linking the onset of the heart pathology 
to the series of documented manifestations exhibited during 
active service takes on greater plausibility.  To the extent 
that the Board must rely on the competent evidence in 
deciding this case, it also must extent the benefit of the 
doubt to the Veteran when analyzing and weighing the 
conflicting opinions.  

Accordingly, based on a careful review of the entire record, 
the Board finds the evidence to be in relative equipoise in 
showing that the currently demonstrated congestive heart 
disease and cardiomegaly as likely as not had it clinical 
onset during the Veteran's extended period of active service.  

In resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for congestive heart 
disease and cardiomegaly is warranted.  



ORDER

Service connection for congestive heart disease and 
cardiomegaly is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


